Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.  	After reviewing the applicant’s argument, the Examiner concluded that the structure of the claimed electronic apparatus is clearly distinct from the structure disclosed by Gale (US 2006/0279379 A1) in particular in claims 1, 13 and 21, “each output port of the plurality of output ports circumferentially positioned around the input contact point”.

Allowable Subject Matter
3.        Claims 1-41 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A splitter, comprising: a housing defining an interior; a printed circuit board assembly positioned within the interior of the housing, the printed circuit board assembly comprising a printed circuit board, an input conductor attached to the printed circuit board at an input contact point, and a plurality of output conductors attached to the printed circuit board, the printed circuit board configured to split a signal; an input port attached to the housing and configured to mechanically and electrically engage an input cable, the input port surrounding at least a portion of the input conductor; and a plurality of output ports attached to the housing, each output port of the plurality of output ports configured to mechanically and electrically engage an output cable, the plurality of output ports comprising at least three output ports, each output port of the plurality of output ports circumferentially positioned around the input contact point,” as recited claim 1, “A printed board assembly for a splitter, comprising: a printed circuit board having a first surface and a second surface; an input conductor attached to the first surface of the printed circuit board at an input contact point; and a plurality of output conductors attached to the printed circuit board, the plurality of output conductors including at least three output conductors, and each output conductor of the plurality of output conductors circumferentially positioned around the input contact point; wherein the printed circuit board is configured to split a signal from the input conductor into a plurality of signals to the plurality of output conductors.” as recited claim 13, “A splitter, comprising: a housing configured to define an interior; a printed circuit board assembly configured to be positioned within the interior of the housing, the printed circuit board assembly comprising a printed -6-Application No. 16/635,890Attorney Docket No. 0374.2024 circuit board, an input conductor configured to be attached to the printed circuit board at an input contact point, and a plurality of output conductors configured to be attached to the printed circuit board, the printed circuit board configured to split a signal; an input port configured to be attached to the housing and configured to mechanically and electrically engage an input cable, the input port configured to surround at least a portion of the input conductor; a plurality of output ports configured to be attached to the housing, each output port of the plurality of output ports configured to mechanically and electrically engage an output cable, the plurality of output ports comprising at least three output ports, each output port of the plurality of output ports configured to be circumferentially positioned around the input contact point; wherein the printed circuit board is configured to split a signal from the input port into a plurality of signals to the plurality of output ports; and wherein the circumferential positioning of the plurality of output ports around the input contact point is configured to provide a balanced signal across each of the output ports,” as recited claim 21, “A splitter, comprising: a housing; an input port configured to be attached to the housing, the input port having an axis; a plurality of output ports configured to be attached to the housing, the plurality of output ports comprising at least three output ports, each output port of the plurality of output ports configured to be circumferentially positioned around the axis of the input port; and wherein the circumferential positioning of the plurality of output ports around the axis of the input port is configured to provide a balanced signal across each of the output ports.” as recited claim 34.
            Claims 2-12, 14-20, 22-33 and 35-41 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 13, 21 and 34,

 	The primary reason for allowance is an input conductor is attached to the printed circuit board at an input contact point. A set of output conductors is attached to the printed circuit board that is configured to split a signal. A set of output ports comprises three output ports. Each output port of the set of output ports is configured to mechanically and electrically engage an output cable. The output port of the set of output ports is circumferentially positioned around the input contact point. These combinations have been found to be non-obvious over the prior art, hence claim 1-41 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848